Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 6/24/2021.
Claims 1-21 are pending in the application.  Claims 1-14 and 21 are allowed.
The information disclosure statements filed on 5/24/2021 and 6/29/2019 have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Branda et al. (US 20090031202, hereafter Branda). 

	15. A system comprising:a processor, a computer readable memory, one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions executable by the processor to (Branda, see at least [0021] the host 
 	 determine, in a managed runtime environment (MRE), whether a current run of an application is a first run of the application, the determining being performed upon encountering a class of the application requiring verification of its bytecode (0018], bytecode …Java; [0024], Java™ virtual machine…that processes bytecode … class verification during class loading); [0027], compile on the VM 112 and pass bytecode verification, Note that the Java virtual machine environment is a managed runtime environment; [0028] the class verifier 114 has a componentization mode to support class verification of components of applications and associated classes … When the VM 112 encounters a class or a method within a class tagged with an extension point tag, the VM 112 may load or create a separate verification cache record for the component … the class verifier 114 loads the component class C 302 and the class B 118, performing individual class verification on each; [0029] the VM 112 initiates the loading of a class, such as class A 116 or component class C 302. A class may be loaded when another class attempts to reference the class, or upon a specific request, such as a command input to the host system 102 via the user interface 104. If the class is a component class, a check for an extension point tag is performed (e.g., component class C 302 and extension point tag 304). The extension point tag may define a relationship between the component class and another class referenced by the component class (e.g., component class C 302 and class B 118) … class verification is also performed on the class referenced by the component class (e.g., class B 118; [0035] any number of programming languages that have runtime and application classes loaded during execution and are interpreted/compiled dynamically in a secure runtime are included 
 	in response to a determination that the current run is the first run of the application: performing a linear bytecode walk of the bytecode to validate its well-formedness and identify relationship data for the class; and storing the identified relationship data as the class relationship data for the class in the shared classes cache (Branda, see at least [0008] A record from the verification caches, including a checksum, is returned upon locating the class … The VM additionally performs bytecode verification of the class upon one of: a checksum comparison mismatch, and a failure to locate the class in the verification caches; [0018] If the checksum comparison results in a match, then the class is loaded without further verification. However, if the checksum comparison fails or no verification cache record is located for the class, then the class being loaded is bytecode verified. Bytecode verification may include techniques known in the art to verify that the bytecode complies with programming language standards, such as Java.TM. language standards. Upon successful bytecode verification, a record is created in the class verification caches including a checksum for the now verified class, and the updated class verification caches are saved to a data storage device; [0026] When the class verifier 114 cannot locate a record corresponding to the class being loaded, or the checksum comparison fails (i.e., the record checksum does not match the checksum of the class being loaded), then bytecode verification may be performed. Bytecode verification may include checking the bytecode of the class being loaded (e.g., class A 116) against a programming language standard to verify constraints such as: branch instructions target valid locations; data is initialized; and references are type-safe. If the bytecode verification is successful, then the 
 	in response to a determination that the class relationship data for the class does exist in the shared classes cache: retrieving the class relationship data for the class from the shared classes cache; and processing the class relationship data (Branda, see at least [0025] While only two classes A 116 and B 118 are depicted in the data storage device 106, it will be understood that any number of classes can be supported … The class verifier 114 may use a verification index 122 to quickly determine which classes have previously been verified, and hence which classes have a corresponding record within the verification caches 120 … where each verification cache record holds a checksum and/or other information relating to a verified class. In searching the verification index 122 for a particular class, the class verifier 114 may use the 
	continue execution of the application encoded in the bytecode (Branda, see at least [0018]; [0026] If the bytecode verification is successful, then the checksum is written to a record for the class in the verification caches 120; otherwise, the class may not be loaded; [0025], If a record is located within the verification caches 120 that matches the class being loaded, then the contents of the record is returned to the class verifier 114 for further processing; otherwise, a new verification cache record is created for the class; Note that after the cache check, bytecode execution is continued further processing).
 	16. The system of claim 15, wherein the class relationship data comprises at least one relationship snippet that defines a source class and a target class (Branda, see at least [0028] the relationship between loaded component class C 402 and loaded component class B 204 is depicted as reference 404… While the component class C 302 is depicted with only a single relationship to the class B 118 in FIGS. 3 and 4, it will be understood that a component class can have multiple extension point tags 304 and relationships with multiple classes; [0029] Turning now to FIG. 5, a process 500 for class verification will now be described in accordance with exemplary embodiments, and in reference to FIGS. 1-4. At block 502, the VM 112 initiates the loading of a class, such as class A 116 or component class C 302. A class may be loaded when another class attempts to reference the class, or upon a specific request, such as a command 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

  	Allowable Subject Matter
Claims 1-14 and 21 are allowed.
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
US 20160062878 teaches symbolic resolution using a cache to reduce overhead; US 20140351802 teaches runtime dependency resolution selecting a dependency descriptor; US 20180373545 teaches a class verification with a local cache to avoid extra class loading; US 20150317167 teaches class data sharing storing metadata in an archive prior to execution for class loading; US 20170249252 teaches creating and using cached blocks of bytecode, the prior arts of record, taken alone or in combination, do not teach the subject matters in claims 17-20.  Per claims 1 and 8, the prior arts of record, taken alone or in combination, do not teach the combination of storing the identified relationship data as the class relationship data for the class in the shared classes cache; in response to a determination that the class relationship data for the class does exist in the shared classes cache: retrieving the class relationship data for the class from the shared classes cache; and processing the class relationship data, wherein the class relationship data comprises at least one relationship snippet that defines a source class and a target class, and the processing comprises determining whether the source class and the target class are both loaded recited in claim 1;
based on the determining, obtain class relationship data from a shared classes cache, the class relationship data defining a relationship between a first class and a second class; determine the second class is not loaded for verification; record the relationship between the first class and the second class in a class relationship table of a class loader; cause the MRE to omit loading the second class; and continue execution of the application encoded in the bytecode recited in claim 8.
Response to Arguments
Applicant's arguments filed 6/24/2021 have been fully considered but they are not persuasive.

	In response, it is reasonable interpreted that for a first/initial run, initially, there is no record in a shared cache of Branda’s bytecode verification.  The determination that a record is located or not from a check for the record is the corresponding determining step whether a current run is a first run.  The check for a record determines whether it is a first run wherein for a first run (unverified bytecode), no record is found in the cache (see at least [0018], The virtual machine may search for a record in verification caches associated with a class being loaded. If the class is located in the verification caches, a record is returned that includes a checksum for the class … if the checksum comparison fails or no verification cache record is located for the class, then the class being loaded is bytecode verified. Bytecode verification may include techniques known in the art to verify that the bytecode complies with programming language standards, such as Java.TM. language standards. Upon successful bytecode verification, a record is created in the class verification caches including a checksum for the now verified class, and the updated class verification caches are saved to a data storage device performing individual class verification on each).
 	 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/INSUN KANG/Primary Examiner, Art Unit 2193